                       ____________________

                    NO. 3:16-CV-936-CWR-FKB

CAROL HESTER,
                                                                 Plaintiff,

                                    v.

JACKSON PUBLIC SCHOOL DISTRICT, ET AL.

                                                             Defendants.
                       ____________________

                              ORDER
                       ____________________

    Before CARLTON W. REEVES, District Judge.
It was 4:04 in the afternoon on Halloween—about the time
people with kids were wondering if the weather would hold
out for trick-or-treating. 1 Attorney Joel Dillard was working.
He was trying to plan out Carol Hester’s case.


1The Court realizes everyone does not celebrate Halloween or go trick-
or-treating. Some may prepare for harvest festivals, trunk-or-treating, or
Hester, a security guard for the local public school district,
claimed she was paid less than a less-experienced man for the
same work. 2 Dillard thought he was on to something. The ev-
idence he had gathered showed a pay disparity. But he
needed more time to write his summary judgment briefs.
So at 4:04, Dillard sent a courteous email to the attorney for
the school district, Steve Lacey:
        Hi Steve,
        I’m noticing that the deadline for oppositions to dis-
        positive motions falls right after Thanksgiving, and
        I already know I’m going to need additional time. I
        also expect that you may want more than 7 days for
        reply briefing - particularly in late December. How
        would you feel about a December 18th deadline for
        the Opposition and January 11th deadline for the Re-
        ply?
        Also, if you anticipate needing more than 35 pages
        for the memoranda, let me know what you’d like. Ide-
        ally I’d love to give the Court an agreed order on
        these issues before the briefing begins.
        Joel Dillard
Lacey didn’t respond that day or the day after. He didn’t re-
spond the next week. In fact, he never responded at all. That
was not nice. Instead, right on the November 15 deadline,
Lacey filed four motions for summary judgment and four


fall carnivals instead. Those without children might rush home to make
sure the trick-or-treaters are not disappointed.
2In addition to the school district, Hester sued its interim superinten-
dent, chief and deputy chief of security, and director of human re-
sources. They all are represented by the same counsel.



                                     2
supporting memoranda. The filings spanned 977 pages of ev-
idence and 87 pages of argument.
If Dillard wanted more time before seeing this voluminous
submission, he would definitely want more time now.
Dillard didn’t delay. Eleven minutes after Lacey finished fil-
ing, Dillard moved for an extension. He sought about three
additional weeks for his responses (to December 18) and even
requested extra time for Lacey to file reply briefs (to January
11). Dillard also requested that the response and reply briefs
be consolidated and extended to 50 pages per side. Dillard at-
tached his email to Lacey and noted the non-response.
Dillard, however, then went further. He also sought the
Court’s permission to file a cross-motion for summary judg-
ment. This was a request he had never broached with Lacey.
And this request apparently crossed some sort of red line.
An irritated Lacey called the Magistrate Judge’s chambers. He
said he was very opposed to Dillard’s motion and asked the
Magistrate Judge to hold off on ruling so that he could re-
spond. 3 His heated opposition brief followed three days
later—on a Sunday night. In it, Lacey argued that any exten-
sion, of time or of pages, would be “substantially prejudicial,”
“unjust,” and “inappropriate.” He didn’t just object, he
“strenuously” objected. 4
At this point, the Court decided to intervene. On November
20, the Court entered an Order asking Lacey to clarify


3   The call was memorialized on the Court’s non-public docket sheet.
4“Oh. Well, if you strenuously object then I should take some time to re-
consider.” A FEW GOOD MEN (Columbia Pictures 1992).



                                     3
whether he had ever responded to Dillard’s first email. Lacey
admitted that he had not. He “did not find the requests rea-
sonable or necessary.”
On December 18, Dillard filed a consolidated response and
accompanying 50-page brief.
On December 19, Lacey filed four identical motions to
strike—one on behalf of each defendant. He argued that
Dillard’s summary judgment response and memo should be
stricken as untimely, since the Court had never ruled on
Dillard’s motion for additional time.
                               * * *
I have jurisdiction over the parties and the attorneys, and
have read all of their submissions. My ruling is as follows:




This is a classic situation of tit-for-tat retaliation.
Lacey refused to respond to counsel opposite’s simple sched-
uling request. That was impolite. Dillard struck back by ask-
ing the Court for relief (permission to file a late cross-motion)
that he had never run by Lacey. That was a mistake. Lacey


                                  4
then called chambers—possibly ex parte, I do not know—and
opposed even a modest extension of time around the holiday
season, contrary to our customs of professional courtesy. Fi-
nally, Lacey compounded his errors by filing the same motion
four times in a row. 5
Litigation is contentious. I understand—I do. But I expect
every attorney who practices before me to go about his or her
work with a basic level of decorum. You owe it not just to
your clients or the Bar. You also owe it to yourself. Your rep-
utation precedes you, stays with you on every matter on
which you work, and is the only thing left when the matter
concludes. Protect it as zealously as you would your clients.
At the end of the day, Dillard will receive everything he pro-
fessionally asked for on October 31. He gets his additional re-
sponse time and pages. 6 Lacey, though, makes a valid


5 I certainly hope taxpayers will not have to foot the bill for that, but
since Lacey is representing a public body, the public is probably paying
for this excessive rancor one way or another. (If JPS is not paying the fees
directly, it is paying the premiums of the insurance carrier which has
hired counsel to represent the district.) For this behavior any amount
paid is too much.
6 Extra pages in this instance is beyond appropriate. Dillard sought to
file (and filed) one consolidated response to Lacey’s four motions. That is
far superior to the 140 pages of (likely redundant) briefing he might have
attempted to justify under Local Rule 7(b)(5). Dillard also did not move
to strike his opponent’s briefs, an option which very well may have been
available. See Precision Spine, Inc. v. Zavation, LLC, No. 3:15-cv-681-LG-
RHW, 2017 WL 939278, at *2 (S.D. Miss. Mar. 8, 2017) (striking duplica-
tive summary judgment motions because “a single filing, even if some-
what over the . . . page limit, is vastly preferable to a profligacy of mo-
tions”).



                                     5
objection to Dillard’s belated request to file a cross-motion for
summary judgment. We will proceed without any cross-mo-
tion.
Dillard’s motion is granted in part and denied in part, while
Lacey’s motions to strike are denied. The Court will take up
the motions for summary judgment in due course.
SO ORDERED, this the 28th day of January, 2019.
                                        s/ CARLTON W. REEVES
                                     United States District Judge




                               6
